Citation Nr: 9935262	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-17 134	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an eye condition.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from May 1989 to February 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the RO.  



FINDINGS OF FACT

1.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for an eye 
condition and is so significant that it must be considered to 
fairly decide the merits of the claim, has been presented 
following the final RO decision in February 1994.  

2.  The veteran's claim for service connection for an eye 
condition is plausible.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for an eye condition.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5108, 7104, 7105 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  

2.  The claim of service connection for an eye condition is 
well grounded.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1993, the veteran submitted his original claim of 
service connection for an eye condition.  

In April 1993 and February 1994 decisions, the RO denied the 
veteran's claim of service connection on the basis that the 
veteran's eye condition (chronic blepharitis) preexisted 
service and was not aggravated beyond the normal progression 
of the condition.  The RO considered the veteran's service 
medical records, including an entrance examination in April 
1989 which noted a history of chronic blepharitis of three or 
four months duration.  It was noted that the veteran was 
employed by an oil field service company, worked around 
diesel fuel and, according to the examiner, the eye condition 
would cease once the veteran was removed from this job.  A 
mild degree of blepharitis was noted.  It was not considered 
disqualifying.  The veteran's physical profile status 
(PULHES) at the time of the entrance examination indicated a 
grade of "1" as to the eyes, the "E" category of the 
acronym PULHES.  The RO also considered a service treatment 
record dated in August 1991 which noted a diagnosis of 
marginal blepharitis.  A November 1993 VA examination 
diagnosed blepharitis of both eyes.  These decisions were not 
appealed in a timely fashion.  

In August 1997, the veteran again claimed service connection 
for an eye condition.  In an October 1997 decision, the RO 
denied the veteran's reopened claim on the basis that the 
veteran had not submitted evidence material to the issue of 
whether the veteran's preexisting eye condition was 
aggravated in service.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by active service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §3.303.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  38 U.S.C.A. 
§ 1111; 38 C.F.R § 3.304(b).  This presumption may be 
rebutted by clear and unmistakable evidence demonstrating 
that the injury or disease preexisted service.  38 C.F.R 
§ 3.304(b).  Service connection may be granted for a 
disability which preexisted service when there is 
demonstrated an increase in severity of the disorder in 
service.  Aggravation in service is based upon a worsening of 
the preservice condition to the extent that a veteran's 
average earnings capacity has been diminished.  38 U.S.C.A. 
§ 1153; 3.306; Hunt v. Derwinski, 1 Vet. App. 292, 296-297 
(1991).  Temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted with symptoms, is worsened.  Hunt, 
supra.  

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c).  The exception to these 
rules states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a RO decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For purposes 
of determining whether the evidence is new and material, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).  

In connection with the efforts to reopen his claim, the 
veteran has presented an annual service physical examination 
dated in August 1994 which diagnosed the veteran with 
bilateral conjunctivitis.  He was assigned a physical profile 
grade of "2" as to the eyes.  An April 1997 VA treatment 
record diagnosed the veteran with severe blepharitis.  The 
veteran also has provided statements and testimony indicating 
that his preexisting blepharitis had increased in severity in 
service because of the exposure to smoke from oil fires 
during the Persian Gulf War.  He also testified that he was 
denied reentry in service in October 1995 due to his eye 
condition.  

The Board notes that the veteran's physical profile status as 
to his eyes was "1" upon entrance into service and the 
recently submitted evidence indicated that the veteran's 
physical profile status as to his eyes was "2" shortly 
after service.  "An individual having a numerical designation 
of '1' under all factors is considered to possess a high 
level of medical fitness and, consequently, is medically fit 
for any military assignment."  See McIntosh v. Brown, 4 Vet. 
App. 553, 555 (1993) (citations omitted).  A numerical 
designation of '2' "indicates that an individual possesses 
some medical condition or physical defect which might impose 
some limitations on classification and assignment.  Id.  This 
evidence is material.  See Hodge, supra.  The Board finds 
that this new evidence is so significant regarding the issue 
of whether the veteran's eye condition was incurred in or 
aggravated by service that it must be considered to decide 
fairly the merits of the claim.  Id.  Thus, the claim is 
reopened.  

The process for reopening claims under the Federal Circuit's 
holding in Hodge, consists of three steps: the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  A claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The threshold question regarding this issue is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The truthfulness of testimony offered by the veteran is 
presumed.  King at 21.  The evidence currently before the 
Board includes medical evidence suggesting that the veteran's 
eye condition had been aggravated by service .  

Hence, the veteran's claim meets the requirements set forth 
in Caluza.  Accordingly, the Board finds the veteran has 
presented a well-grounded claim of service connection for an 
eye condition.  



ORDER

As the reopened claim of service connection for an eye 
condition is well grounded, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  




REMAND

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a).  

The appellant claims that he was denied reentry into service 
in October 1995 due to his eye condition and that he has 
received private treatment for his eyes.  The Board notes 
that these service and private medical records are not part 
of the claims folder and need to be obtained before the Board 
can fully adjudicate this case.  Thus, the RO should make all 
attempts to locate these treatment records and associate them 
with the claims folder.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his eye condition since 
separation from service which are not 
currently of record, particularly any 
information relating to the October 1995 
examination noted by the veteran.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
eye examination to determine the current 
nature and likely etiology of the claimed 
eye disorder.  All special studies and 
tests should be undertaken.  The examiner 
should elicit from the veteran and record 
a full medical history relative to the 
claimed eye disorder.  The examiner 
should comment on whether the veteran has 
current eye disability due to blepharitis 
or other disease or injury which was 
incurred in or aggravated by service.  
The claims folder, should be made 
available to the examiner prior to the 
examination.  All findings should be 
reported in detail.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals







